NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



DANIEL EDUARDO VILLEGAS,                     )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-1475
                                             )
AMANDA JAYNE WALTEMATH,                      )
                                             )
             Appellee.                       )
                                             )

Opinion filed December 21, 2018.

Appeal from the Circuit Court for Pinellas
County; Amy Williams, Judge.

Daniel Eduardo Villegas, pro se.

Zachary L. Bayne of Allen Dell, P.A., Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and SALARIO, JJ., Concur.